Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                          NEWS RELEASE #035


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 1st day of July, 2014, are as follows:



PER CURIAM:


2011-OB-1973      IN RE: COMMITTEE ON BAR ADMISSIONS CFN-8920

                  Accordingly, it is ordered that the application for admission be
                  and hereby is denied.

                  HUGHES, J., dissents and would grant admission.
07/01/14


                     SUPREME COURT OF LOUISIANA

                                NO. 11-OB-1973

           IN RE: COMMITTEE ON BAR ADMISSIONS CFN-8920


            ON APPLICATION FOR ADMISSION TO THE BAR


PER CURIAM

      This court previously denied petitioner’s application for admission to the

practice of law based on character and fitness concerns. In the instant application,

petitioner has again sought admission.

      We remanded the matter to the Committee on Bar Admissions Panel on

Character and Fitness to conduct an investigation and appointed a commissioner to

take character and fitness evidence. Following the proceedings, the commissioner

filed his report with this court, recommending petitioner be admitted to the practice

of law. The Committee objected to that recommendation, and oral argument was

conducted before this court pursuant to Supreme Court Rule XVII, § 9(D)(11).

      After hearing oral argument, reviewing the evidence, and considering the

law, we conclude petitioner has failed to meet his burden of proving that he has

“good moral character” to be admitted to the Louisiana State Bar Association. See

Supreme Court Rule XVII, § 5(E).         In particular, we find petitioner has not

produced clear and convincing evidence that his character has been rehabilitated

from the long record of serious misconduct which prompted us to deny his first

application for admission. Based upon this finding, we conclude petitioner does

not possess the requisite good moral character to practice law in Louisiana.

      Accordingly, it is ordered that the application for admission be and hereby is

denied.
ADMISSION DENIED.




                    2
07/01/14


                   SUPREME COURT OF LOUISIANA

                              No. 2011-OB-1973

               IN RE: COMMITTEE ON BAR ADMISSION
                            CFN-8920



HUGHES, J., dissenting.

     I respectfully dissent and would grant admission.




                                       1